DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 03/18/2020, with respect to independent claims 1 and 15 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 11-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed foldable bathtub is considered allowable because of the configuration with drainage system with the crotch support disposed within the foldable bath. In particular, the bath base includes upwardly extending crotch support spaced having opposed sides, when in the extended condition each opposed side of the upwardly extending crotch support being spaced from the basin wall in a direction perpendicular to a length dimension of the bath tub. The base further includes a bottom wall, which includes first and second drain holes, the first drain hole located at a first end of the crotch support and the second drain hole located at a second, opposite, end of the crotch support.  The bottom wall includes a groove surrounding the crotch support, and further including a one-piece drain plug configured to be fitted around the crotch support and received in the groove, the drain plug having a first plug for insertion in the first drain hole and a second plug for insertion in the second drain hole. These features include .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754